           Case 1:20-cv-03590-JEB Document 77 Filed 08/29/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



  FEDERAL TRADE COMMISSION,

                    Plaintiff,
                                                        Case No. 1:20-cv-03590-JEB
               v.

  FACEBOOK, INC.,

                    Defendant.


                         JOINT MOTION FOR EXTENSION OF TIME 1

       Pursuant to Federal Rule of Civil Procedure 6(b)(1)(A), Defendant Facebook, Inc.

(“Facebook”) and Plaintiff Federal Trade Commission (“FTC”) respectfully move for an

extension of time to Tuesday, September 7, 2021, for any party or third-party to file a motion to

maintain under seal confidential information in the First Amended Complaint (“FAC”), ECF No.

76-2. Pursuant to this Court’s August 19, 2021, order granting Plaintiff’s Motion to File the First

Amended Complaint Temporarily Under Seal, such a motion would currently be due on

Monday, August 30, 2021.

       Good cause exists for this brief extension. See Fed. R. Civ. P. 6(b)(1)(A). The extension

will provide the parties adequate time to negotiate the handful of disputes that remain between

them regarding the redacting of confidential information in the FAC. The parties have been

conferring in good faith about the necessity of continued redactions in order to narrow, or

possibly eliminate, any dispute requiring the Court’s attention. Those discussions have been




       1
        The parties conferred pursuant to Local Civil Rule 7(m) and jointly request this
extension.
          Case 1:20-cv-03590-JEB Document 77 Filed 08/29/21 Page 2 of 3




fruitful, and only a handful of redactions remain in dispute. The parties are continuing to meet

and confer in good faith, and have a conference scheduled for tomorrow, August 30, 2021, at

10:00 a.m. to further narrow or eliminate altogether their remaining disagreements. Because the

parties have been diligently working to meet the current deadline, and because the requested

extension may limit or obviate the need for court intervention, good cause exists.

       Moreover, this brief extension will not impact any other case deadlines. Currently, the

only case deadline is Facebook’s October 4, 2021, deadline to respond to the FAC. The parties’

negotiations will conclude well before that date. And because both the FTC and Facebook’s

counsel have access to a fully unredacted version of the FAC, the requested extension will not

hamper the parties’ preparations for that response. A brief extension of time is justified.



DATED: August 29, 2021                        Respectfully submitted,

                                              /s/ Mark C. Hansen
                                              Mark C. Hansen (D.C. Bar No. 425930)
                                              KELLOGG, HANSEN, TODD,
                                                FIGEL & FREDERICK, P.L.L.C.
                                              1615 M Street, N.W., Suite 400
                                              Washington, D.C. 20036
                                              Tel: (202) 326-7900
                                              mhansen@kellogghansen.com

                                              Counsel for Defendant Facebook, Inc.




                                                 2
          Case 1:20-cv-03590-JEB Document 77 Filed 08/29/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2021, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a Notice of

Electronic Filing to all counsel of record.



                                              /s/ Mark C. Hansen
                                              Mark C. Hansen (D.C. Bar No. 425930)
                                              KELLOGG, HANSEN, TODD,
                                                FIGEL & FREDERICK, P.L.L.C.
                                              1615 M Street, N.W., Suite 400
                                              Washington, D.C. 20036
                                              Tel: (202) 326-7900
                                              mhansen@kellogghansen.com

                                              Counsel for Defendant Facebook, Inc.
